
	
		I
		112th CONGRESS
		2d Session
		H. R. 5703
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on 2-Propenoic
		  acid, polymer with diethenylbenzene.
	
	
		1.2-Propenoic acid, polymer
			 with diethenylbenzene
			(a)In
			 generalHeading 9902.02.95 of
			 the Harmonized Tariff Schedule of the United States (relating to 2-Propenoic
			 acid, polymer with diethenylbenzene) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
